Citation Nr: 0821160	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including honorable service in the Republic of Vietnam.  
His awards and decorations include the Combat Infantry Badge, 
the Purple Heart Medal and numerous awards for heroism.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought.


REMAND

The veteran appears to be claiming that during service he 
developed a chronic skin disorder characterized by a skin 
rash that occurs when he is exposed to sun light.  He 
believes that the disorder is the result of his exposure to 
Agent Orange while serving in Vietnam.  As noted above, the 
veteran received numerous awards for heroism.  The Board has 
found the veteran to be credible.  Moreover, friends and 
relatives of the veteran have submitted statements supporting 
his contention that he developed a chronic skin disorder in 
service.  

While the record does contain recent medical evidence showing 
that the veteran has been seen with skin complaints and that 
his complaints are possibly related to photosensitive 
dermatitis or porphyria cutanea tarda, no definitive 
diagnosis has been rendered and no medical opinion addressing 
the etiology of the disorder is of record.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
more recent records pertaining to 
treatment or evaluation of the veteran 
for any skin disorder.  If it is unable 
to obtain a copy of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any chronic 
disorders of his skin.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each chronic skin disorder as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during active duty or is otherwise 
etiologically related to the veteran's 
period of active duty.  For purposes of 
the opinion(s), the physician should 
assume that the history provided by the 
veteran is truthful.  The rationale for 
all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



